Court of Appeals
of the State of Georgia

                                                              ATLANTA, November 28, 2017

The Court of Appeals hereby passes the following order

A18D0174. MANUEL LOZANO v. THE BANK OF NEW YORK MELLON FKA THE
    BANK OF NEW YORK et al..


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

17A03429




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, November 28, 2017.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.